DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.


Status of Claims
Claims 1-10 and 13-16 are pending in this application.
Addition of new claim 16 is acknowledged.
Claims 1-10 and 13-16 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly added claim 16 recites, “The composition according to claim 1, comprising from 1.33% to 3% by weight of mica relative to the total weight of the composition.”  Independent claim 1, from which claim 16 depends, recites, “mica in the form of a mixture of filler and nacre”.  It is not clear if the amount of recited in claim 16 refers to mica filler, mica nacre, or a mica filler/nacre mixture.  Therefore, the metes and bounds of the claim are unclear. 
For purposes of examination, the claim shall be given its broadest reasonable interpretation, i.e., wherein the amount of mica recited in claim 16 refers the amount of filler, or nacre, or filler/nacre mixture.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is modified and updated as necessitated by Applicant’s arguments and amendment 27 January 2022:
Claims 1-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gardel et al. (“Gardel”, US 2006/0024251, cited by Applicant in IDS filed 03 July 2017) in view of Chevalier et al. (“Chevalier”, US 2002/0192250) and/or Barba et al. (“Barba”, US 2015/0174056).
Gardel teaches a fluid foundation in the form of water-in-oil emulsion comprising an oil and an aqueous phase comprising a polyol; the foundation slides well on the skin and has a sensation of lightness when applied (e.g., abstract).  The composition further comprises dyestuffs/pigments (e.g., paragraphs [0007], [0013]).  The oil phase advantageously comprises at least one volatile oil (e.g., paragraph [0016]), including hydrocarbon-based oils, such as isododecane, and silicone oils, such as decamethyltetrasiloxane or dodecamethylpentasiloxane (e.g., paragraphs [0023]-[0027], [0029]).  The hydrocarbon-based oil may be present in a content preferentially ranging from 5% to 20% by weight, and the silicone oil may be present in a content 
inter alia may be present (e.g., paragraph [0120]).  Thus, the selection of mica as an additional filler in the composition amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.  Gardel teaches amounts of filler ranging from 0.1 to 5% by weight (e.g., paragraph [0120]), and exemplifies an amount of nacre of 2% (Example 1), and thus the total amount of mica filler and nacre would be 2.1-7%.  This amount range overlaps that of the claimed invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  It would be within the purview of the skilled artisan to select an amount of mica from within the range taught by Gardel, including amounts instantly claimed, with a reasonable expectation of success.
Gardel differs from the claimed invention in that, while Gardel teaches fillers such as mica may be used in its composition (e.g., paragraph [0120]), Gardel does not specifically teach a mica that is fluorophlogopite.
However, fluorophlogopite is already known to be a suitable mica in cosmetics, and/or is already known to be a suitable filler in cosmetics.  For example:
Chevalier is in the field of emulsions that may be used as cosmetic compositions (e.g., abstract) and teaches that suitable micas include fluorophlogopite (e.g., paragraph [0044]). 
Barba is in the field of cosmetic emulsions (e.g., abstract), and teaches advantageous fillers include talc, mica, and synthetic fluorphlogopite (i.e., fluorophlogopite; e.g., paragraph [0099]).
per se, and synthetic fluorphlogopite are all already known to be suitable inorganic fillers in emulsion cosmetics, as taught by Barba, the ordinarily skilled artisan would find it obvious to utilize synthetic fluorophlogopite as a filler in the composition of Gardel, due to the functional equivalency of talc, mica, and synthetic fluorophlogopite as fillers in emulsion cosmetics.
Regarding claims 2-4, Gardel teaches silicone oils, such as decamethyltetrasiloxane or dodecamethylpentasiloxane (e.g., paragraph [0026]), and exemplifies polydimethylsiloxane (dimethicone) having a viscosity of 5cSt (Example 1, paragraph [0127]).
Regarding claims 5-7, Gardel teaches volatile hydrocarbon-based oils such as isododecane, as well as branched C8-C16 alkanes or esters (e.g., paragraph [0023]).
Regarding claim 8, Gardel teaches amounts of volatile hydrocarbon-based oil preferentially ranging from 5% to 20% by weight (e.g., paragraph [0024]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 9, the composition may comprise an oil thickener, including organomodified hectorites such as Bentone 38 V, i.e., distearyldimonium chloride (identified by Applicant as a lipophilic clay; see instant specification, page 5, lines 5-7) (e.g., see Gardel, paragraph [0051]).
Regarding claim 10, Gardel exemplifies an amount of hectorite of 1.6% (see Example 1, paragraph [0127]).
Regarding claim 13, Gardel teaches the dyestuffs are advantageously surface-treated with a hydrophobic agent to make them compatible with the fatty phase of the emulsion, especially such that they have good wettability with the oils of the fatty phase, and thus are well dispersed (e.g., paragraph [0106]).
Regarding claim 14, Gardel teaches a foundation (e.g., abstract; Example 1).
Regarding claim 15, Gardel teaches applying the foundation to the skin, such as face or neck (e.g., paragraphs [0002], [0129]; claim 185).

 Response to Arguments
Applicant's arguments filed 27 January 2022 have been fully considered but they are not persuasive.  
Applicant argues mica is listed in Gardel as an alternative amongst 13 other fillers, and nothing in Chevalier would have motivated a person to specifically elect fluorophlogopite as a mica used as a filler.  Applicant also argue the prior art amounts to selecting fluorophlogopite from 1/14 or 1/70 of equivalent possibilities. This argument is per se and talc (also taught by Gardel) as a filler in emulsion cosmetics, as taught by Barba.  Therefore, the skilled artisan would further find it obvious to try fluorophlogopite as the mica filler in Gardel, with a reasonable expectation of success.
Applicant then argues Chevalier does not teach micas used for an identical purpose (i.e., as fillers), because Chevalier avoids problems of aggregation of fibers, while the present application teaches uniformity.  This argument is not persuasive because both Chevalier and the present application are directed to the use of mica and cosmetic emulsions, and prior art may be combined for reasons other than Applicant’s.  Since Gardel teaches use of mica in its emulsion cosmetic, and Chevalier also teaches use of fluorophlogopite mica in its emulsion cosmetic, with positive results, the skilled artisan would find it obvious to use fluorophlogopite as the mica in Gardel, with a reasonable expectation of success.  Even so, it is noted that Chevalier’s teaching and directed to avoiding aggregation, and the present application’s teaching of uniformity, both lead to the same result (i.e., a more uniform composition).
Applicant further argues Examples 1 and 2 of the instant specification show the compositions according to claim 1, comprising all the compounds in the specifically claimed amounts, achieve “a finer and more homogeneous deposit” than the comparative composition which is free from mica (comparative Example 3).  This 
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/Examiner, Art Unit 1611